Lanzinger, J.,
dissenting.
{¶ 52} Because it is not clear to me that the Munroe Falls zoning ordinances actually conflict with a general state statute, I respectfully dissent. I believe that local zoning ordinances can have a place beside the state’s statutes regulating oil and gas activities.
{¶ 53} The lead opinion restricts home-rule power using language from R.C. 1509.02, which sets forth the General Assembly’s intent to create the Division of Oil and Gas Resources Management within the Department of Natural Resources:
Nothing in this section affects the authority granted to the director of transportation and local authorities in section 723.01 or 4513.34 of the Revised Code, provided that the authority granted under those sections shall not be exercised in a manner that discriminates against, unfairly impedes, or obstructs oil and gas activities and operations regulated under this chapter.
{¶ 54} But R.C. 723.01 relates to public roads, and R.C. 4513.34 to certain highway permits. Neither mentions local zoning ordinances.
{¶ 55} Article II, Section 36 of the Ohio Constitution vests the General Assembly with the power to pass laws providing for the “regulation of methods of mining, weighing, measuring and marketing coal, oil, gas and all other minerals.” (Emphasis added.) R.C. 1509.02 has broad language stating that “regulation of oil and gas activities is a matter of general statewide interest that requires uniform statewide regulation” and that R.C. Chapter 1509 constitutes “a comprehensive plan with respect to all aspects of the locating, drilling, well stimulation, completing, and operating of oil and gas wells within this state, including site construction and restoration, permitting related to those activities, and the disposal of wastes from those wells.”
{¶ 56} But the broad language of a preemption clause is not sufficient to create a conflict. We have never held that a preemption statement alone is sufficient to divest municipalities of their constitutional right to home rule. To the contrary, a declaration by the General Assembly of its intent to preempt a field of legislation *286“does not tramp the constitutional authority of municipalities to enact legislation pursuant to the Home Rule Amendment, provided that the local legislation is not in conflict with general laws.” Am. Fin. Servs. Assn. v. Cleveland, 112 Ohio St.3d 170, 2006-Ohio-6043, 858 N.E.2d 776, ¶ 31. See also Ohioans for Concealed Carry, Inc. v. Clyde, 120 Ohio St.3d 96, 2008-Ohio-4605, 896 N.E.2d 967, ¶ 29.
{¶ 57} While important in determining whether a statute is a general law, a preemption statement alone has no relevance to the existence or nonexistence of any conflict between local and state regulations.

R.C. 1509.02 does not specifically prohibit local zoning regulation

{¶ 58} An examination of R.C. Chapter 1509 and regulations governing the drilling of oil and gas wells reveals that there is no explicit reference to local zoning. “In order for such a conflict [between state laws and local ordinances] to arise, the state statute must positively permit what the ordinance prohibits, or vice versa, regardless of the extent of state regulation concerning the same object.” Cincinnati v. Hoffman, 31 Ohio St.2d 163, 169, 285 N.E.2d 714 (1972). R.C. 1509.02 subjects the drillers of oil and gas wells to the supervision of a state agency — the Ohio Department of Natural Resources (“ODNR”). But the statute itself does not set forth any requirements that conflict with the city’s zoning ordinances. Nor does R.C. 1509.02 purport to take away authority from municipalities in enacting their own police, sanitary, and other similar regulations in this area. The vague declaration of intent to occupy the field is insufficient to show an actual conflict, and nothing in the statute expressly prohibits supplemental, nonconflicting local regulation. There is room for both state and local regulation for the drilling of oil and gas.
{¶ 59} A recent case is illustrative. We recently severed part of R.C. 4921.25 because it purported to preempt or limit legislative power of municipal corporations to pass police, sanitary, or similar regulations relating to tow-truck operations. Cleveland v. State, 138 Ohio St.3d 232, 2014-Ohio-86, 5 N.E.3d 644, ¶ 16. We relied on Article XVIII, Section 3 of the Ohio Constitution, which provides that “[m]unicipalities shall have authority * * * to adopt and enforce within their limits such local police, sanitary and other similar regulations, as are not in conflict with general laws.” Id. at ¶ 16. Although the statute had subjected towing entities to regulation by the Public Utilities Commission, we recognized that there were areas that might not be regulated by the PUCO, thus allowing municipalities to supplement the state law. Id. Because the second sentence of R.C. 4921.25 attempted to eliminate any municipal regulation, we held that it violated the Home Rule Amendment. Id.
{¶ 60} The General Assembly knows how to specifically prohibit the enforcement of local zoning ordinances as part of a statewide and comprehensive legislative scheme. See, e.g., R.C. 3734.05(E) (hazardous waste — “No political *287subdivision of this state shall require any additional zoning or other approval, consent, permit, certificate, or condition for the construction or operation of a hazardous waste facility”); R.C. 3772.26(A) (casinos — “no local zoning, land use laws, subdivision regulations or similar provisions shall prohibit the development or operation of the four casino facilities”); R.C. 5103.0318 (foster homes — “No municipal, county, or township zoning regulation shall require a conditional permit or any other special exception certification for any certified foster home”); R.C. 5104.054 (day-care homes — “No municipal, county, or township zoning regulations shall require a conditional use permit or any other special exception certification for any such type B family day-care home”). R.C. Chapter 1509 has no similar language.

Municipalities may supplement general law with nonconflicting zoning ordinances

{¶ 61} The city’s argument that there is no conflict because its ordinances and R.C. Chapter 1509 regulate different things is not “fanciful.” Lead opinion at ¶ 28. The ordinances reflect traditional zoning concerns, while the state statutes control technical aspects of the drilling of an oil and gas well. Local zoning exists to address such concerns as traffic control, traffic volume, property values, enhancement of municipal revenue, costs of municipal improvement, land use, nuisance abatement, and the general welfare and development of the community as a whole. Willott v. Beachwood, 175 Ohio St. 557, 560, 197 N.E.2d 201 (1964). Municipalities are more familiar with local conditions and are in the best position to determine which zoning regulations will best promote the health, safety, and general welfare of their communities. Hudson v. Albrecht, Inc., 9 Ohio St.3d 69, 71-72, 458 N.E.2d 852 (1984). This is why a “strong presumption” exists in favor of the validity of the ordinances, id., a fact that the lead opinion does not mention.
{¶ 62} Several cases are cited for the proposition that zoning regulations may not prohibit state licensing. But two of the cases sidestepped any discussion of zoning. See Auxter v. Toledo, 173 Ohio St. 444, 449, 183 N.E.2d 920 (1962) (addressing a local liquor licensing ordinance and expressly declining to consider either the validity of any other local provisions purporting to regulate the business of selling liquor or the effect of municipal zoning regulations on that business); Anderson v. Brown, 13 Ohio St.2d 53, 59, 233 N.E.2d 584 (1968) (addressing portions of a township ordinance regulating health, safety, and licensing of trailer parks, but refusing to address other portions of the ordinance, which “may or may not be able to stand as zoning regulations”). Aside from one case, the others did not mention zoning at all.
{¶ 63} In Westlake v. Mascot Petroleum Co., Inc., 61 Ohio St.3d 161, 573 N.E.2d 1068 (1991), we did hold that a municipality could not extinguish a state liquor license through local zoning enforcement. But that decision rested in large *288part on statutory amendments that reserved the authority to regulate the sale and consumption of alcoholic beverages exclusively and unambiguously for the state. Id. at 167-168. The same is not true here.
{¶ 64} What I believe must be recognized is that the state and the local authority have differing interests in this important matter. The purpose of comprehensive local zoning is the exercise of local police power to promote the health, safety, and general welfare of the public. Negin v. Mentor Bd. of Bldg. & Zoning Appeals, 69 Ohio St.2d 492, 495, 433 N.E.2d 165 (1982). The purpose of R.C. Chapter 1509 is to regulate methods of producing oil and gas statewide. R.C. 1509.02. These legislative purposes are distinct, and together they present dual conditions to the operation of the oil and gas industry.
{¶ 65} The five ordinances of Munroe Falls were struck down by the court of appeals as though the city were attempting to impose its own requirements on the oil and gas drilling industry. The court of appeals looked at the ordinances as supplanting rather than as supplementing state regulation. No court has yet examined whether these city ordinances can stand separate and apart as zoning regulations that supplement the state regulatory scheme. I would return this case to the appellate court to do so.
{¶ 66} This case illustrates again the tension between local and state authorities and the exercise of the powers granted to each by the Constitution. At the very least, there should be recognition of the distinct concerns of each legislative level and increased intergovernmental negotiations at the earliest opportunity.

Other states have harmonized state and local regulation

{¶ 67} Other jurisdictions have determined that local zoning is distinct from state regulation of the oil and gas industry and have decided that local and state governments can work together. For example, the Colorado Supreme Court rejected an oil and gas developer’s request for a judgment declaring that the Colorado Oil and Gas Conservation Act preempted a county’s land-use regulations pertaining to oil and gas activities. La Plata Cty. Bd. of Commrs. v. Bowen/Edwards Assoc., Inc., 830 P.2d 1045 (Colo.1992). The Colorado Supreme Court concluded that state and local interests were distinct and not in express conflict, stating:
While the governmental interests involved in oil and gas development and in land-use control at times may overlap, the core interests in these legitimate governmental functions are quite distinct. The state’s interest in oil and gas development is centered primarily on the efficient production and utilization of the natural resources in the state. A county’s interest in land-use control, in contrast, is one of orderly development and use of land *289in a manner consistent with local demographic and environmental concerns. Given the rather distinct nature of these interests, we reasonably may expect that any legislative intent to prohibit a county from exercising its land-use authority over those areas of the county in which oil development or operations are taking place or are contemplated would be clearly and unequivocally stated. We, however, find no such clear and unequivocal statement of legislative intent in the Oil and Gas Conservation Act.
Id. at 1057. In rejecting the notion that the state and local regulations were impliedly in conflict, the court stated:
The state’s interest in oil and gas activities is not so patently dominant over a county’s interest in land-use control, nor are the respective interests of both the state and the county so irreconcilably in conflict, as to eliminate by necessary implication any prospect for a harmonious application of both regulatory schemes.
Id. at 1058.
{¶ 68} In a companion case, the Colorado Supreme Court determined that state law did preempt a city’s home-rule authority to ban all oil and gas development and production within its borders. Voss v. Lundvall Bros., Inc., 830 P.2d 1061 (Colo.1992). But it also stated:
If a home-rule city, instead of imposing a total ban on all drilling within the city, enacts land-use regulations applicable to various aspects of oil and gas development and operations within the city, and if such regulations do not frustrate and can be harmonized with the development and production of oil and gas in a manner consistent with the stated goals of the Oil and Gas Conservation Act, the city’s regulations should be given effect.
Id. at 1068-1069.
{¶ 69} The Pennsylvania Supreme Court found the reasoning in La Plata persuasive in deciding a similar issue. Huntley & Huntley, Inc. v. Oakmont Borough Council, 600 Pa. 207, 225, 964 A.2d 855 (2009). The preemption language in Pennsylvania’s Oil and Gas Act was limited to certain subjects. Because “the [zoning ordinance] serves different purposes from those enumerated in the Oil and Gas Act,” the ordinance in question could not be considered to be preempted without clearer guidance from the legislature that the restriction in *290the ordinance was among the subjects covered by the preemption. Id. at 225-226.
{¶ 70} Most recently, the New York Court of Appeals was asked to determine whether towns may ban or limit oil and gas production within their boundaries under their home-rule authority by adopting local zoning laws. Wallach v. Dryden, 23 N.Y.3d 728, 992 N.Y.S.2d 710, 16 N.E.3d 1188 (2014). The court concluded that the statewide Oil, Gas and Solution Mining Law (“OGSML”) does not preempt the home-rule authority vested in municipalities to regulate land use. Id. at 739. It is well worth examining the facts and circumstances of this case because it has many similarities to ours.
{¶ 71} As in Ohio, municipal home-rule authority in New York arises from the state’s Constitution. Under the New York Constitution, Article IX, Section 2(c)(ii), “every local government shall have power to adopt and amend local laws not inconsistent with the provisions of this constitution or any general law * * * except to the extent that the legislature shall restrict the adoption of such a local law.” The adoption of zoning ordinances is viewed as one of the core powers of local governance. Id. at 743. The appellants had acquired oil and gas leases in municipalities that banned such activity and claimed that local zoning was preempted by the OGSML, which states:
The provisions of this article shall supersede all local laws or ordinances relating to the regulation of the oil, gas and solution mining industries; but shall not supersede local government jurisdiction over local roads or the rights of local governments under the real property tax law.
N.Y.Envtl.Conserv.Law 23-0303(2); see id. at 744.
{¶ 72} The New York Court of Appeals rejected the notion that the preemption clause should be read broadly to preempt local zoning ordinances. It stated that the preemption clause was “most naturally read as preempting only local laws that purport to regulate the actual operations of oil and gas activities, not zoning ordinances that restrict or prohibit certain land uses within town boundaries.” (Emphasis added.) Id. at 746. The court also noted that unlike the OGSML’s preemption clause, other statutes had clearly preempted home-rule zoning power while taking into account local considerations that otherwise would have been protected by traditional municipal zoning powers. Id. at 748. It held that because there was no inconsistency between the preservation of local zoning authority and the OGSML’s policies of preventing waste and promoting recovery of oil and gas, local zoning would not be preempted without a clear expression of that intent.
Amer Cunningham Co., L.P.A., Jack Morrison Jr., Thomas M. Saxer, and Thomas R. Houlihan, for appellant.
Yorys, Sater, Seymour & Pease, L.L.P., and John K. Keller, for appellees.
{¶ 73} In states like Oklahoma, municipalities are authorized by statute to establish zones for the drilling of oil and gas wells. See Vinson v. Medley, 737 P.2d 932, 936 (Okla.1987). Other states have also recognized by regulation that local zoning can coexist with state laws regarding oil and gas development. See Cal.Pub.Res.Code 3690 (stating that the oil and gas law shall not be deemed a preemption of existing rights of cities and counties to regulate oil-production activities); Wyo. Rules & Regs., Oil & Gas Conservation Comm., Chap. 2, Section 1(b) (stating that owner or operator of oil and gas wells must also comply with applicable federal, local, or other state permits or regulatory requirements).
{¶ 74} I contend that Ohio, too, should make an effort to harmonize the laws of the state and local municipalities to avoid preemption, if possible. See N. Ohio Patrolmen’s Benevolent Assn. v. Parma, 61 Ohio St.2d 375, 377, 402 N.E.2d 519 (1980). R.C. Chapter 1509 does not expressly prohibit the enforcement of local zoning ordinances. Municipal zoning ordinances differ from, and can coexist with, R.C. Chapter 1509 and its statewide regulations governing drilling.

Conclusion

{¶ 75} There is no need for the state to act as the thousand-pound gorilla, gobbling up exclusive authority over the oil and gas industry, leaving not even a banana peel of home rule for municipalities. I would reverse the judgment of the court of appeals and remand to that court for further proceedings.
Pfeifer and O’Neill, JJ., concur in the foregoing opinion.